DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s 10/26/2021 Amendments/Arguments, which directly amended specification; amended claims 3, 6, 10, 13, 17, 20; and traversed the rejections of the claims of the 10/01/2021 Office Action are acknowledged.

Examiner’s Statement Of Reason For Allowance
Claims 1-20 are allowed.
Regarding claims 1, 8, and 15, a computing system, method, and product for performing angel of arrival by identifying cross points using the multiple AoA values from the plurality of APs, wherein each cross point identifies a candidate location of the client device; and determining scores for each of the cross points based on how many of the plurality of APs have AoA values corresponding to the cross points as claimed, have neither been taught nor made obvious by the art of record.
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 9,804,256 discloses a method and an apparatus for determining the location of a mobile device using multiple wireless access points, each wireless access point comprising multiple antennas.  The apparatus and method are particularly suited to location of a mobile device in an indoor environment, such as a building.  The method includes receiving a communication signal from the mobile device at each of multiple antennas of said multiple wireless access points; for each wireless access point, determining angle-of-arrival information of the received communication signal at the wireless access point, based on a difference in phase of the received signal between different antennas; collecting, from each of the multiple wireless access points, the determined angle-of-arrival information for the received communication signal from the mobile device; and estimating the location of the mobile device from the collected angle-of-arrival information.

US 2016/0334498 discloses a method and apparatus for determining the location of a mobile device using multiple wireless access points, each wireless access point comprising multiple antennas.  The method comprises receiving a communication signal from the mobile device at said multiple antennas of said multiple wireless access points.  For each wireless access point, angle-of-arrival information of the received communication signal at the wireless access point is determined, based on a difference in phase of the received signal between different antennas.  The determined angle-of-arrival information for the received communication signal from the mobile device is then collected from each of the multiple wireless access points, and the 

US 10,761,177 discloses an apparatus includes a processor for processing a plurality of radio frequency chains at a wireless device in a block based modulation environment, recording subcarrier phases and differences between the subcarrier phases, and using the subcarrier phase differences to construct a feature vector for use in angle of arrival calculated positioning of a mobile device, and memory for storing the subcarrier phases and the feature vector.

US 10,677,885 discloses techniques for computing angle-of-arrival estimates while switching antenna states during a packet unit for the general Orthogonal Frequency Division Multiple Access (OFMDA) case (including a single user).  A wireless device computes channel estimates throughout the entire frame and not only during the training symbols.  Consequently, the wireless device computes channel estimates for all antennas in its array within a single frame instead of having to wait for multiple frames.

US 10,433,111 discloses systems and methods for determining user equipment (UE) locations within a wireless network using reference signals of the wireless network.  The disclosed systems and methods utilize a plurality of in-phase and quadrature (I/Q) samples generated from signals provided by receive channels associated with two or more antennas of the wireless system.  Based on received reference signal parameters the reference signal within the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG P NGUYEN whose telephone number is (571)272-3445. The examiner can normally be reached Mon-Fri, 10:00-10:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK KEITH can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 




/CHUONG P NGUYEN/Primary Examiner, Art Unit 3646